OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Defendant’s primary argument is that the People failed to prove that he intended to damage the property of another (see, Penal Law §§ 145.00, 145.10). We agree with the Appellate Division that, viewing the evidence in the light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932), the evidence is sufficient. On this record, the jury could properly have concluded that defendant did not have *779"any reasonable ground to believe” that he was acting under a claim of right. We have reviewed defendant’s remaining contentions and find them to be unpreserved or without merit.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Hancock, Jr., and Bellacosa concur; Judge Titone taking no part.
Order affirmed in a memorandum.